
	
		II
		112th CONGRESS
		1st Session
		S. 226
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2011
			Mr. Grassley (for
			 himself, Mr. Vitter,
			 Mr. Hatch, Mr.
			 Cornyn, Mr. Sessions, and
			 Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To clarify that the revocation of an
		  alien’s visa or other documentation is not subject to judicial
		  review.
	
	
		1.Judicial review of visa
			 revocationSection 221(i) of
			 the Immigration and Nationality Act (8 U.S.C. 1201(i)) is amended by striking
			 There shall be no means of judicial review and all that follows
			 and inserting the following: Notwithstanding any other provision of law,
			 including section 2241 of title 28, United States Code, any other habeas corpus
			 provision, and sections 1361 and 1651 of such title, a revocation under this
			 subsection may not be reviewed by any court, and no court shall have
			 jurisdiction to hear any claim arising from, or any challenge to, such a
			 revocation..
		2.Effective
			 dateThe amendment made by
			 section 1 shall—
			(1)take effect on the date of the enactment of
			 this Act; and
			(2)apply to all visas issued before, on, or
			 after such date.
			
